Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldman, J.), rendered December 6, 1988, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court improperly failed to give limiting instructions when the prosecutor, on cross-examination, elicited the defendant’s previously suppressed statement, is unpreserved for appellate review. We decline to reach the issue in the exercise of our interest of justice jurisdiction. Thompson, J. P., Lawrence, Kunzeman and Rosenblatt, JJ., concur.